Citation Nr: 0601012	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  03-08 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE


Entitlement to a total disability rating based on individual 
unemployability by reason of service-connected disability, on 
an extra-schedular basis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

This case comes to the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Columbia, South Carolina 
and Nashville, Tennessee Regional Offices (ROs).  By a rating 
action of March 2002, the Columbia, South Carolina, RO denied 
the veteran's claim for a rating in excess of 50 percent for 
his service-connected back disorder, classified as residuals 
of compression fracture, L1-2, with low back pain and 
arthritis.  Subsequently, in a rating action of March 2003, 
the Nashville, Tennessee, RO denied the veteran's claim for a 
total disability rating based on individual unemployability 
by reason of service-connected disability (TDIU).  The 
veteran timely perfected an appeal of both decisions.  The 
Nashville, Tennessee, RO currently has jurisdiction over this 
case.

In February 2004, the Board remanded the case to the RO for 
further development.  The Board subsequently issued a 
decision in November 2004 denying entitlement to  a rating 
higher than 50 percent for the veteran's back disorder.  The 
Board also determined that criteria for eligibility for a 
schedular TDIU had not been met.  At the same time, the Board 
determined that the criteria had been met for referral to the 
Director, Compensation and Pension (C&P) Service, for 
consideration of a TDIU rating on an extra-schedular basis.  
Accordingly, the Board remanded that matter to RO so that the 
referral could be accomplished.  

An opinion was obtained from the Director of the C&P Service.  
Thereafter, the RO issued a Supplemental Statement of the 
Case (SSOC) in June 2005 denying TDIU, on an extra-schedular 
basis.  The case has been returned to the Board for 
continuation of appellate review.  

In correspondence to the RO, the veteran advised that he was 
no longer represented by his attorney and wished to be 
represented by a service organization.  In June 2005, he 
executed a power of attorney naming the Veterans of Foreign 
Wars of the United States as his representative.

As noted above, the Board denied the veteran's appeal for a 
rating higher than 50 percent for his service-connected back 
disorder in November 2004.  However, in a statement dated in 
August 2005, the veteran reported that his back disability 
had increased in severity as shown by the need for more 
epidural injections.  He provided medical records from 
November 2004 to July 2005 to support his claim that his back 
disability had increased in severity.  The veteran has raised 
a claim for entitlement to a disability rating in excess of 
50 percent for his service-connected back disability.  This 
matter is referred to the RO for appropriate adjudication.


FINDINGS OF FACT

1.  The veteran completed high school; he has had no other 
education or training; he worked as a heavy equipment 
operator prior to 1984 and as a letter carrier from 1984 
until January 2002.

2.  His back disability, rated 50 percent disabling, is his 
only service-connected disability.

3.  His service-connected back disability does not preclude 
substantially gainful employment consistent with his 
education and occupational experience.  


CONCLUSION OF LAW

The criteria for a TDIU on an extra-schedular basis have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.16(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist.  The Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a September 2002 
letter from the RO to the appellant that were issued in 
connection with the RO's initial decision from which this 
appeal arose.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

Here, the September 2002 VCAA letter from the RO advising the 
claimant of his rights and responsibilities in VA's claims 
process predated the RO's March 2003 decision initially 
adjudicating his claim.  So the VCAA letter complied with the 
sequence of events (i.e., VCAA letter before initial 
adjudication) stipulated in Pelegrini II.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in his possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The RO's September 2002 letter 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to the RO.  In addition, the June 
2003 SSOC contained the complete text of 38 C.F.R. 
§ 3.159(b)(1), which includes such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

As for assisting him with his claim, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  Records from 
private medical providers have also been obtained.  There is 
no indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  

On August 31, 2005, the Board received additional evidence in 
support of the veteran's appeal, after his records had been 
transferred from the RO to the Board.  That evidence 
consisted of argument, presented by the veteran, discussing 
how his back disability prevents him from working, as well as 
a private physician's recent records of the veteran's 
treatment.  

The Board sent the veteran a letter advising of his right to 
have this new evidence reviewed by the RO for issuance of an 
SSOC.  He was also advised that he might waive the right of 
initial RO consideration of the additional evidence, and 
instead request that the Board proceed with adjudication of 
his appeal.  In a form dated December 2, 2005, the veteran 
waived initial RO consideration of the additional evidence 
and directed the Board to proceed with the adjudication of 
his appeal.  

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  

Legal Criteria.  Generally, total disability will be 
considered to exist when there is present any impairment of 
mind or body that is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  Total disability may or may not be permanent, 
but total ratings usually will not be assigned for temporary 
exacerbations or acute infectious diseases except where 
prescribed by the VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. § 3.340; see also Fluharty v. 
Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad (I) v. 
Derwinski, 1 Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability - 
or combination of disabilities - for which the Rating 
Schedule prescribes a 100 disability evaluation, or, with 
less disability, if certain criteria are met.  Where the 
schedular rating is less than total, a TDIU may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of his 
disability(ies) - provided that, if there is only one such 
disability, it shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19.  

Age and the effect of conditions that are not service 
connected are excluded from the determination regarding 
employability.  And in exceptional circumstances, even where 
the veteran does not meet the aforementioned percentage 
requirements, a total rating may be assigned nonetheless - 
on an extra-schedular basis - upon a showing that he is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. §§ 3.321(b)(1), 4.16(b).

"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a); Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).

The sole fact that the veteran is unemployed, or because he 
has difficulty obtaining employment is not enough; the 
question is whether he is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Analysis.  An application for TDIU was received in October 
2002.  On that application, the veteran indicated that he had 
a high school education; no additional training was reported.  
He related that he had worked as a letter carrier, and was 
last employed in January 2002.  Submitted in support of his 
claim was a statement of disability from the Office of 
Personnel Management, dated in May 2002, wherein it was 
reported that the veteran had had excessive absence from his 
route as a letter carrier and he had been unable to perform 
his duties; as a result, other employees were required to 
perform his work.  It was further determined that reasonable 
accommodations could not be made.  

A document describing the duties of a letter carrier lists 
various functional requirements of the job, including the 
following:  heavy lifting, up to 70 pounds; heavy carrying, 
45 pounds and over; straight pulling (4 + hours); pushing (4 
+ hours); walking (8 + hours); standing (8 + hours); repeated 
bending  (8 + hours); and operating a motor vehicle.

Subsequently received in February 2003 was a completed VA 
form that requested employment information in connection with 
the veteran's claim for disability benefits.  The United 
States Postal Service reported that the veteran was in 
receipt of disability retirement effective April 8, 2002.

As noted above, by a decision dated in November 2004, the 
Board denied the veteran's appeal for an evaluation in excess 
of 50 percent for his low back disorder.  The Board noted 
that the veteran's back disorder, his only service-connected 
disorder, then evaluated as 50 percent disabling, failed to 
satisfy the minimum percentage requirements for TDIU under 38 
C.F.R. § 4.16(a) and that the Board did not have the 
authority to assign a TDIU in the first instance, although 
appropriate cases must be referred to the Director, C&P 
Service, for such extraschedular consideration.  Bowling v. 
Principi, 15 Vet. App. 1 (2001).  The Board found that the 
record contained plausible evidence tending to show that the 
veteran's service-connected back disability precluded him 
from securing or following a substantially gainful occupation 
and that the criteria had been met to submit this case to the 
Director, C&P Service, for assignment of an extra-schedular 
evaluation, to include a total rating based on 
unemployability.  The Board directed the RO to submit the 
claim for a total rating for compensation purposes based on 
individual unemployability under 38 C.F.R. § 4.16(b) to the 
Director, C&P Service.  

An opinion memorandum, dated in May 2005, was received from 
the Director of the C&P Service.  It was stated that the 
veteran's claims file had been reviewed.  Information 
referenced below was excerpted from the claims file and 
commented upon in the opinion memorandum.

On August 2, 2001, the veteran filed a claim 
for an increased evaluation for his service-
connected lumbar spine.  Submitted outpatient 
treatment records indicted that from 1999 to 
2001, the veteran had 2 - 3 exacerbations of 
back pain  per year.  He received epidural 
blocks, last in November 2001, with marked 
improvement of his symptoms.  On the 
orthopedic examination of December 19, 2001, 
the veteran was asymptomatic.  It was 
recommended that he limit his lifting, 
twisting and turning.  Rating decision of 
March 12, 2002, confirmed and continued the 
50 percent evaluation.  The veteran appealed 
the decision.

On October 11, 2002, the veteran, 54 years 
old, with a high school education, submitted 
a VA Form 21-8940.  He indicated he last 
worked on January 23, 2002, as a letter 
carrier.  There is evidence in the claims 
folder that his disability retirement was 
approved in June 2002, but the reason for the 
approval of his disability retirement is not 
mentioned.  There is evidence in the claims 
folder that the veteran has nonservice-
connected hypertension with coronary artery 
disease, status post angioplasty, but his 
cardiac status is unknown, as medical records 
pertaining to his nonservice-connected 
disabilities have not been obtained.   

The BVA remanded the case on February 13, 
2004 for an orthopedic and neurologic 
examination.  On the VA orthopedic 
examination of June 12, 2004, the veteran 
indicated that he had pain at the level of 
3/10.  He had pain with sitting and standing 
for prolonged periods of time or when lifting 
objects.  He had pain in his left leg with 
overexertion, but was able to mow his lawn.  
The examination noted limitation of motion.  
Strength, reflexes and sensation were normal.  
Straight leg raising was negative.  On 
neurologic examination, the veteran noted 
that since November 2001, he has not received 
any special treatment with the exception of 
anti-inflammatory medication.  There was mild 
paraspinal muscle spasm and tenderness over 
the lumbar spine.  The neurologic examination 
was normal.  The examiner noted the veteran's 
prospects for employment were poor due to 
exacerbation of his back pain.  

The BVA Decision of February 13, 2004, denied 
an increased evaluation for the service-
connected fracture of the lumbar vertebra and 
for IU.  BVA remanded the case on November 
26, 2004, for consideration of an extra-
schedular total disability evaluation based 
on IU.

The available medical evidence shows that the 
veteran has some degree of pain, but he does 
not need additional epidural blocks or 
surgery.  His last epidural injection was in 
November 2001.  He is able to sit or ride in 
a car for more than three hours, can walk one 
mile and is able to mow the lawn.  The VA 
examination showed some muscle spasm and 
limitation of motion, but he was 
neurologically intact without radicular pain.  
While his cardiac status is unknown, this 
Service finds that given the current symptoms 
due to his service-connected compression 
fracture of the lumbar spine, the veteran 
would be gainfully employed in a sedentary 
profession.  Entitlement to an extra-
schedular total disability evaluation based 
on IU is not warranted."  

The veteran provided a statement, dated in August 2005, in 
support of his TDIU claim.  In that statement, he maintains 
that he cannot work because of the severity of his service-
connected low back disorder.  He asserts that he has constant 
low back pain, with radiation of pain down both legs and into 
the feet.  He states that he began another course of epidural 
injections, during 2005, to treat low back pain, but obtained 
little relief.  He contends that he can no longer exercise or 
mow the lawn.  He asserts that he could once ride in a 
vehicle for about two to three hours before having 
significant low back pain, but now begins to have low back 
pain after about 45 minutes.  

Records of the veteran's treatment, dated from November 2004 
to July 2005, were received from Steven Abram, M.D.  They 
show the veteran's treatment for left lumbar radiculopathy 
with neural compression syndrome and degenerative disc 
disease of the lumbar spine.  The veteran received a course 
of lumbar epidural steroid injections.

The opinion memorandum from the Director of VA's C&P Service 
is supported by claims file review.  The opinion contains a 
well-reasoned rationale that makes reference to pertinent 
medical data from the record.  The Board acknowledges that 
the Director, when formulating the opinion, did not have 
access to the recently received evidence in the form of the 
veteran's statement describing functional limitations from 
his back disability, as well Dr. Abrams recent treatment 
notes.  

The evidence received after the C&P Director's memorandum 
includes the veteran's account that he is no longer able to 
mow the lawn and that he now has back pain much sooner than 
before when riding in a motor vehicle.  As well, the 
additional evidence includes a report from a physician that 
the veteran again was receiving epidural injections.  The 
Board does not dispute the validity of the veteran's account 
about functional limitations of his low back disorder or the 
accuracy of the physician's treatment notes.  

The medical evidence demonstrates that the veteran can no 
longer perform the duties of his former job as a letter 
carrier.  That job required significant physical activity, 
including heavy lifting, prolonged standing, repeated 
bending, and operating a motor vehicle.  It is apparent that 
he can no longer work at any job with functional requirements 
similar to those that must be fulfilled by a letter carrier.  
However, the Director, C&P Service determined that the 
veteran remains capable of being gainfully employed in a 
sedentary job.  The Board, after considering the entire 
record, including the recently submitted argument and medical 
evidence, is also persuaded that the veteran is able to 
perform some form of sedentary job.  His disability picture 
is not so unusual or exceptional as to render impractical the 
application of the regular schedular standards for 
determining entitlement to TDIU.  

For these reasons, the claim for TDIU, on an extra-schedular 
basis must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

TDIU on an extra-schedular basis is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


